Title: To John Adams from William Adams, 12 May 1791
From: Adams, William
To: Adams, John



Sir
Northumberland May 12th: 1791

Permit me the freedom of troubling you on the present occasion.—Informing your Excellency that I was an early Volunteer in the cause of Liberty &c—I had the Honor of being acquainted with you & Samuel Adams Esqr: in 1776 When you were both Members of Congress, and I was then Surgeon in the American Navy, which I have not a doubt through the Multiplicity of your business you may forget.—I continued uniformly the Stedfast Friend of my Country, & endeavored as an Individual, all in my power to effect the Grand Revolution, which was happily Perfected to the Honor of our common Cause, & the rights of Mankind.—In 1777 I was Commissioned cheif Surgeon to the Pensylvania Artilery, which Station I occupied untill by the fatigues, distresses, & casualties, of the war I was necessarily exposed to, was oblidged to retire from service in January 1781 being rendered incapable by a decay of health, & Doctor Cochran late Director of the American Army gave me a Certificate for half pay addressed to the Executive & Legislative Bodies of Pensylvania or either of them as a restitution for health, & property lost in the service of my Country, which Certificate I filed in Council, that in case of future Necessity by want of returning health, & when the Publick funds admited I might make application, from which season I did not make application, untill last February when I found by long experience that I had reason to believe my former health would never return, in consequence made application to Congress agreeable to their former Resolves for half pay by Petition and also Doctr: Cochran’s Certificate or a Copy thereof Attested by the Governor, and Secretary in my behalf for half pay, which was refered to the Secretary at War to report thereon.—I have not a doubt if Genl. Knox recollects He will report favorably thereon & I have wrote to him on the occasion—Therefore would now request of you Sir, As you have uniformly acted the Friend of your Country, as Senator, or Minister, to act the friendly part in Justice to those few that have suffered for their Country, & wants redress to alleviate in some measure their undeserved sufferings as they have suffered in the Grand cause of Mankind—Therefore would wish to apply to you as second Cheif Majistrate of the Union to assist me in the present case according to common Justice & Equity.  And if you should happen at any time during the Recess of Congress to be at Genl. Knox’s, if you would condescend to take the trouble you might see my Petition & Doctr. Cochrans Certificate in my favor, and if it appears to you eligible, might recommend to the Secretary at War in my favor—You will please to pardon my freedom in giving you this trouble, but I cant well refrain therefrom as I have no other Person to apply to for to redress my grievance, except it is the Gentleman who has proved himself his Countrys friend, and the Second Majistrate of our now happy rising Empire—I have the Honor to subscribe myself with every due sentiment of respect and esteem / Your Excellency’s / due Devoted &  / most Hble. Obedt: Servt.

Wm. Adams
P.S. I expect Thomas Proctor Esqr. Leiutt. of the City of Philadelpa. will deliver your Excellency this Letter—

